DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to because they do not include labels for the inner, outer and bottom wall of the mouthpiece engaging section of claim 6, and there is some confusion regarding what structure(s) in the Figures correspond to these claimed elements, as discussed in the claim objection section below.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 1, 4-7, 10-12 and 14 are objected to because of the following informalities:  
Regarding claim 1, lines 6-7 recite, "air conduits configured to have a predetermined airflow distribution around and through said cartridge" (emphasis added); however, based on the instant specification, paras [0013-15], it is understood that the air conduits themselves do not have a predetermined airflow distribution around and through said cartridge, but rather, the air conduits are configured to provide the recited airflow distribution during inhalation. Applicant is encouraged to make this understanding clearer in the claim 
Claim 4, line 2 should either read “from 0.08 to 0.15” or between 0.08 and 0.15”
Claim 5, line 4 recites “a first opening” and “a second opening”, wherein, as best understood from the specification, these correspond to the inlet and outlet port recited in claim 1, line 3, wherein it would be clearer if this correlation was made in the claims, such as reciting "a first opening forming/defining/comprised by/corresponding to the inlet” and “a second opening forming/defining/comprised by/corresponding to the outlet port
Claim 5, line 5 would read more clearly with a comma before “which” (to make it clear that “therethrough” refers back to the conduit)
Claim 5, line 2 read “first side wall, , and” to make it clear that the mouthpiece engaging section, etc. are, as understood in light of the specification, further limitations of the housing
Claim 6, line 1 has an errant numeral “5” at the end of the first line that should be deleted
Further regarding claim 6, it is unclear from the claim language how inner and outer walls of the mouthpiece engaging section are to be contiguous with the first and second side walls, respectively, given that the terms "inner" and "outer" connote different relative positioning as compared to "side" (e.g. left and right). Moreover, the instant specification does not include labels for the claimed walls of the mouthpiece engaging section, and it appears from instant Figs. 5, 7 and 8 the mouthpiece engaging section includes one curved side wall and a bottom wall (best seen in Fig. 8), which extend from the side wall and bottom wall of the housing, respectively. Given this understanding, Applicant is encouraged to amend claim 6 to read, “said mouthpiece engaging section of said housing hasa side wall and a bottom wall contiguous with side walls and bottom wall, respectively,
Claims 7, 10 and 11 recite "medicament containing cartridge", whichwould be better presented as "medicament-containing cartridge"
Claim 10, lines 2-3 recite "a mixing chamber configured to hold the medicament containing cartridge”, but the instant specification only mentions “mixing” in para [0048], where it is understood to refer the mouthpiece chamber, which is already recited in claim 5, from which claim 10 depends. Applicant is encouraged to amend claim 10 to read "and 
Claim 12, lines 1-2 recite "the chamber", which would be more clearly presented as "the mouthpiece chamber", in keeping with the remainder of the claims
Claim 14, line 3 recite "said chamber", which would be more clearly presented as "said mouthpiece chamber", in keeping with the remainder of the claims
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 9 recites the limitation "said protrusions or projections" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, it is unclear what is meant by “in use has the predetermined air flow distribution…entering said chamber”. This language would appear to indicate that the airflow is already distributed when it enters the mouthpiece chamber, but this is not supported by the instant specification, which makes it clear that the distribution occurs inside the mouthpiece chamber (see instant Figs. 17-19). As best understood, for purposes of examination, claim 14 is attempting to indicate that the total air flow volume entering the inhaler (recited in the last line of claim 1) enters the mouthpiece chamber (that is, there is no flow into the inhaler that does not get routed through the mouthpiece chamber).
Claim 15 recites the limitation "the mixing section" in line 3.  There is insufficient antecedent basis for this limitation in the claim. As best understood, for purposes of examination, claim 15, line 3 will be considered to read “the mouthpiece chamber”.
Further regarding claim 15, the claim currently recites that the air flow distribution through the cartridge ranges from about 10-30% but also from about 70-90%, which is conflicting and confusing. As best understood, for purposes of examination, line 3 will be considered to read “and around said cartridge ranges from about 70%...”.



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, 10, 11 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steiner et al. (US 2004/0182387 A1; hereinafter “Steiner”) in view of Davies et al. (WO 2007/068896 A1; hereinafter “Davies”).
Regarding claims 1 and 2, Steiner discloses an inhalation system for pulmonary delivery (Figs. 1-2; para [0002]) comprising: 
a dry powder inhaler (inhaler 10) comprising a housing (housing 15) and a mouthpiece (mouthpiece 40), said housing including an inlet (air intake ports 172) and an outlet port (at venturi passage 201) (Fig. 17; paras [0056-62]); 
a cartridge (cartridge 301) adapted to said dry powder inhaler (Fig. 2) and containing a dry powder medicament for inhalation (para [0063]); s
aid dry powder inhaler system comprising air conduits (Fig. 17, wherein the conduits are the air passageways through the respective components, through which the flow arrows proceed) configured to have a predetermined airflow distribution around (Fig. 18) and through (Fig. 19) said cartridge (paras [0063-65] and [0068]; wherein the airflow distribution is considered to be predetermined by virtue of selecting the size and shape of the cup 32, the cartridge 301 and the cartridge inlet and outlet holes) operably configured to mix the medicament with air forming a powder plume for delivery to a patient's pulmonary system (Fig. 17; para [0063]).
While Steiner does further disclose wherein all of the airflow volume entering said dry powder inhaler during inhalation goes either through or around said cartridge (Figs. 17-19), and Steiner further teaches wherein the volumetric aerosolizing air-flow through and around the cartridge is regulated (Steiner claims 45 and 46), Steiner does not explicitly recite wherein said predetermined airflow distribution through said cartridge ranges from about 10 to 30% of total airflow volume and thus wherein said predetermined airflow distribution around said cartridge ranges from about 70-90% of total airflow volume. However, it has been held that where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.A. Moreover, it was well known in the inhaler art at the time of invention to predetermine the airflow distribution that goes through or bypasses (i.e. goes around) a medicament container (e.g. a blister pocket) within an inhaler, as taught by Davies (Figs. 13 and 15a-c; the size and/or location of any inlet, outlet...is tuned to achieve the desired level of airflow though the pocket...such tuning may take into account the cohesiveness or otherwise of the medicament powder, page 13, lines 18-22), wherein Davies further teaches wherein said predetermined airflow distribution through said cartridge ranges from about 10 to 30% of total airflow volume (from 15 to 25% of the total air flow (e.g. about 20%) is directed towards the open blister pocket, page 6, lines 23-25)and wherein said predetermined airflow distribution around said cartridge ranges from about 70-90% of total airflow volume (from about 85 to 75% (e.g. about 80%) of the total air flow is directed through the one or more bleed holes, page 6, lines 25-27). Therefore, it would have been obvious to one of ordinary skill in the inhaler art at the time of invention to modify the inhaler with predeterminable airflow distribution around and through a cartridge disclosed by Steiner to include wherein said airflow distribution through said cartridge ranges from 10-30% (e.g. about 20%) of the total airflow volume entering said dry powder inhaler during inhalation/wherein the predetermined airflow distribution around said cartridge ranges from 70-90% (e.g. about 80%) of the air flow 
Regarding claims 4 and 13, Steiner in view of Davies teaches the inhalation system of claims 1 and 5 (see discussion below), wherein Steiner further discloses wherein the inhaler further comprises a control mechanism comprising a check valve (air flow-control/check-valve 180) (Fig. 17; abstract) that produces and controls resistance to the inhalation of the user within the device as well as the air-flow rate/velocity and volume through the device and around and through the cartridge (increasing amounts of force are required to draw the bulb into increasingly air-flow-restricting positions…allow[s] the inhaler to generate a slight partial vacuum in his lungs before the bulb is drawn away…assists in drawing the medicament from the cartridge, through the inhaler and into the bronchial region and lungs of the user…serves to deliver the air at a predetermined volume and velocity…the air-flow, at this predetermined volume and velocity, acts to pick-up, fluidize, deagglomerate and deliver entrained medicament particles, paras [0057-58, 61]; see also Steiner claim 3), wherein the air flow resistance is dependent on/controlled by the force of the tension spring 185 (and optional opposing spring, see para [0057]), but Steiner does not explicitly disclose wherein the inhaler and cartridge are configured to provide an airflow resistance ranging from 0.08 [to] 0.15 kPa/liters per minute. However, it has been held that where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.A. an airflow resistance of ranging from 0.08 [to] 0.15 kPa/liters per minute (0.13 or 0.15 √kPa/liters per minute, page 21, lines 11-16). Therefore, it would have been obvious to one of ordinary skill in the inhaler art at the time of invention to modify the inhaler with tunable airflow resistance and air-flow velocity through the cartridge taught by Steiner to include wherein the inhaler and cartridge are configured to provide an airflow resistance ranging from about 0.08-0.15 √kPa/liters per minute (e.g. 0.13 or 0.15 √kPa/liters per minute) as taught by Davies, in order to provide the predictable result of sufficient deagglomeration and suspension of the medicament particles over a range of inhalation velocities and tidal volumes (Steiner, para [0050]; Davies, page 13, lines 15-22).
Regarding claim 5, Steiner in view of Davies teaches the inhalation system of claim 1, wherein Steiner further discloses wherein said housing having a top wall, a bottom wall, a first side wall and a second side wall (Fig. 1); 
a mouthpiece engaging section (fixed support 31) (Fig. 11), a mouthpiece storage section (Fig. 1; where the mouthpiece 40 is stored within the inhaler 15 per para [0052]), and an air intake section (intake section 20) having a conduit (Fig. 17; that portion of air passage 50 that passes through section 20) with a first opening (air intake ports 172) to allow ambient air intake (Fig. 17; para [0056]) and a second opening (at venturi passage 201) in communication with the mouthpiece engaging section which allows air flow therethrough (Fig. 17; para [0062]); 
said mouthpiece being separable from said housing (Fig. 2; para [0053], wherein the mouthpiece is a unit that is separate from the housing and connected via a swivel joint, such that it is fully capable of being separated from the housing at said joint) and comprising a chamber (cup 32) (Fig. 11; para [0062]) structurally configured to house said cartridge and to engage with said mouthpiece engaging section of said housing (Fig. 11; paras [0062-63]); an oral placement section (comprising distal end 412) extending from said chamber (Fig. 24) and having an air inlet which communicates with said chamber (to the right in Fig. 24) and an air outlet in communication with ambient air (the left in Fig. 24).
Regarding claim 6, Steiner in view of Davies teaches the inhalation system of claim 5, wherein, as best understood, Steiner further discloses wherein said mouthpiece engaging section (31) of said housing has an outer wall, an inner wall and a bottom wall contiguous with the said first side wall, said second side wall and bottom walls respective of said housing, and configured to adapt to said mouthpiece chamber of said mouthpiece (Figs. 2 and 11).
Regarding claim 7, Steiner in view of Davies teaches the inhalation system of claim 5, wherein Steiner further discloses wherein said mouthpiece engaging section further comprises a protrusion (mating relief 39) (Fig. 16) from said bottom wall configured to receive and hold the medicament containing cartridge (para [0070]).
the inhalation system of claim 5, wherein Steiner further discloses wherein the mouthpiece engaging section further comprises a securing mechanism from said inner wall structurally configured to engage said mouthpiece chamber of said mouthpiece (the corresponding part of the swivel joint 80 within support 31) (Figs. 2 and 11; paras [0053] and [0062]).
Regarding claim 10, Steiner in view of Davies teaches the inhalation system of claim 5, wherein Steiner further discloses wherein said mouthpiece is moveable from a storage position to a cartridge loading position (Fig. 13) to an inhalation position (Fig. 1) (the mouthpiece 40 can be swiveled from a stored positioned…to a cartridge installation positioned…then be further rotated into an operating position, para [0052]), and comprises a mixing chamber (cup 32) configured to hold the medicament containing cartridge and to have an opening (mixing chamber inlet port 33) which aligns with the second opening of the intake section in said inhalation position (Fig. 17; para [0064]).
Regarding claim 11, Steiner in view of Davies teaches the inhalation system of claim 5, wherein Steiner further discloses wherein the mouthpiece chamber comprises an air inlet (mixing chamber inlet port 33) and is configured to secure the medicament containing cartridge (para [0062]), and has an indicator (Fig. 2; the pointed portion of the opening at the top of the mouthpiece chamber) to allow proper cartridge placement in the inhaler (para [0069]).
Regarding claim 14, Steiner in view of Davies teaches the inhalation system of claim 5, wherein, as best understood, Steiner further discloses wherein said dry powder inhaler system in use has the predetermined air flow distribution around and through said cartridge of air flow volume entering said mouthpiece chamber (Fig. 17; para [0062]).
Regarding claim 15, Steiner in view of Davies teaches the inhalation system of claim 14, wherein Steiner as modified by Davies teaches wherein the predetermined air flow distribution through said cartridge ranges from about 10 to about 30% of the air flow volume entering [the mouthpiece chamber] and [around said cartridge ranges] from about 70 to about 90% of the air flow volume entering the mouthpiece chamber (see discussion of claims 1 and 2 in view of claim 14, above).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steiner in view of Davies as applied to claim 1 above, and further in view of Cheatham et al. (US 2006/0239934 A1; hereinafter “Cheatham”).
Regarding claim 3, Steiner in view of Davies teaches the inhalation system of claim 1, wherein Davies further teaches the known use of piperazines (page 62, lines 18-19) and hormones, peptides, proteins, including insulin (page 55, lines 3-6) in inhalers at the time of invention, but Steiner in view of Davies is silent regarding wherein the dry powder medicament comprises specifically a diketopiperazine and a pharmaceutically active ingredient selected from a peptide, a protein, a hormone, analogs thereof or combinations thereof. However, Cheatham teaches that it was known in the inhalable medicaments art at the time of invention to provide a treatment for diabetes comprising an inhalable pharmaceutical composition comprising a diketopiperazine (fumaryl diketopiperazine) and a peptide/protein/hormone .

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steiner in view of Davies as applied to claim 5 above, and further in view of Johansson (US 5,755,218; hereinafter “Johansson”).
Regarding claim 9, Steiner in view of Davies teaches the inhalation system of claim 5, wherein Steiner discloses wherein the mouthpiece chamber (32) and mouthpiece engaging section (31) are joined via a swivel joint (80) (Figs. 2 and 11; paras 0053] and [0062]), but Steiner is silent regarding wherein the mouthpiece chamber further comprises a flange having gaps which mate said protrusions or projections from the inner wall of the mouthpiece engaging section. However, Johansson teaches that it was known in the art of inhalers with swivel mouthpieces at the time of invention to provide an inhaler with a mouthpiece/mouthpiece assembly comprising a medicament-containing cartridge chamber that is structurally configured to be moveable within said housing using a swivel joint that includes protrusions or projections from the mouthpiece chamber (protrusions 41 and larger protrusion 41A) that mate with a flange having gaps (walls of recess 405 and keyplate 440, with gaps at recesses 405 and 406) (Figs. 16E and 16H) on the inner wall of a housing/mouthpiece engaging section (520), which is merely the inverted configuration of the instantly claimed protrusions and gapped flange. It has been held that rearranging parts of an invention involves only routine skill in the art. At the time the invention was made, it would have been an obvious to a person of ordinary skill in the art to select from the two finite possible configurations (i.e. protrusions/projections on the mouthpiece engaging section and gapped flange on the mouthpiece chamber or vice versa) the instantly claimed relative positioning of releasable swivel joint engagement components between a mouthpiece assembly and a housing in view of the releasable swivel joint taught by Johansson, in order to modify the swivel joint of Steiner to be releasable to allow the mouthpiece/mouthpiece assembly to be detached from the body of the inhaler for switching out the cartridge and/or for separate cleaning of the mouthpiece/mouthpiece assembly (Johansson col. 14, line 64 to col. 15, line 2), as one of ordinary skill in the art, would have expected the prior art, and applicant’s invention, to perform equally well with either the protrusion/flange configuration taught by Johansson or the claimed protrusion/flange configuration because both configurations would perform the same function of a releasable swivel mechanism.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steiner in view of Davies as applied to claim 5 above, and further in view of Steiner et al. (EP 1,923,087 A2; hereinafter "Steiner II").
the inhalation system of claim 5, wherein Steiner further discloses wherein the mouthpiece comprises a cap (352) (Fig. 2) over the chamber (32), movable from a closed position to an open position (Figs. 13 and 14), but Steiner is silent regarding wherein mouthpiece chamber having an anvil within the cap which engages with the cartridge in a closed position. However, Steiner II teaches a inhaler similar to that of Steiner, wherein the cap comprises an anvil (see Fig. 14 modified, below), the purpose of which would have obviously been to an artisan, that is, to engage with the cartridge in a closed position to hold it fixedly within the inhaler. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the cap disclosed by Steiner to include the anvil taught by Steiner II such that the anvil within the cap engages with the cartridge in a closed position, in order to provide the predictable result of securing the capsule in the vertical position during use to prevent undesired movement thereof during use.

    PNG
    media_image1.png
    498
    830
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional reference teaching directing predetermined airflow through and around a medicament container: Ohki et al. (US 5,715,811; Fig. 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785